Citation Nr: 9933464	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1978 to May 
1981.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a September 1997 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Buffalo, New York 
(hereinafter "RO"), which denied entitlement to service 
connection for a right knee disorder.  


FINDINGS OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current right knee disorder and his 
period of active service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right knee disorder.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the April 1978 induction physical, the examiner noted the 
veteran's lower extremities as normal.  The veteran did not 
self-report any past complaints.  The Summary of Defects and 
Diagnoses noted no problems of any sort.

Service medical records show the veteran was seen in October 
1980 after injuring his right knee.  The veteran reported 
falling off of a track vehicle.  The examiner found limited 
range of motion, with noticeable edema and ecchymosis.  The 
assessment given was ecchymosis on knee.  The veteran was 
seen in March 1981 with complaints of right knee pain.  He 
reported injuring his knee while climbing a wall.  Swelling 
and redness was noted.  Later, the same day, the examiner 
noted pain and ecchymosis on the medial aspect of the 
patella, with no soft tissue swelling, edema, or ligamentous 
instability.  The assessment given was patellar contusion.  

At the April 1981 separation physical, the examiner noted the 
veteran's lower extremities as normal.  The Summary of 
Defects and Diagnoses noted no problems.  

In April 1997, the veteran filed a claim for service 
connection for a right knee injury.  The veteran noted that 
he had received post-service medical treatment from Lockport 
Memorial Hospital and Dr. Robert Bauer.  

The veteran underwent a VA examination in August 1997.  The 
veteran reported a right knee injury in service in 1981.  
While the veteran's claims file was not available for review, 
the veteran brought medical records for the physician to 
review.  The examiner noted painful range of motion.  Two 
well-healed nontender scars, neither of which adhered to the 
underlying tissue, were noted, one medial to the patella and 
the other lateral to the patella.  The examiner noted a 
moderate degree of diffuse tenderness, and no evidence of 
swelling or joint effusion.  There was a moderate degree of 
pain on compression and movement of the patella.  Stress 
testing revealed a slight degree of laxity of the anterior 
cruciate ligament.  The medial and lateral collateral 
ligaments appeared intact.  Following the examination the 
examiner listed his diagnosis as internal derangement right 
knee status post meniscectomy and ligamentous reconstruction 
right knee.  There was no reference to service.

In September 1997, the RO issued a rating decision denying 
service connection for a right knee condition on the ground 
that the evidence fails to establish any relationship between 
a right knee condition and any disease or injury during 
military service.  

In November 1997, the veteran's representative submitted 
medical records from Robert M. Bauer, M.D. and Lockport 
Memorial Hospital.  In October 1995, Dr. Bauer treated the 
veteran.  The treatment notes refer to treatment in 1993 for 
a right ACL tear, possibly chronic.  Dr. Bauer recorded his 
examination findings and gave his impression as right knee 
chronic ACL tear.  In November 1995, Dr. Bauer saw the 
veteran again and, after reviewing his condition, recommended 
surgery.  Dr. Bauer's notes do not specify when the surgery 
was performed, but a notation in December 1995 indicates that 
the veteran's right knee wounds were clean and dry, and that 
the staples had been removed.  Records from January and 
February 1996 chart the veteran's post-surgical recovery and 
note that he was doing well.  In March 1996, Dr. Bauer noted 
that the veteran had been non-compliant with his visits and 
therapy.  The wound was noted as being well healed.  In April 
1996, Dr. Bauer noted that the wound was well healed and that 
the veteran needed to work harder.  In March 1997, the 
veteran was seen with complaints of occasional shooting pain.  
Dr. Bauer recorded his impression as a history of right knee 
anterior cruciate reconstruction.  In a letter dated 
September 1997, Dr. Bauer wrote that he saw the veteran in 
October 1993 for a right knee injury, with a pre-existing 
tear of the anterior cruciate ligament on examination that 
day.  

Records from Lockport Memorial Hospital, dated in December 
1995, reflect the veteran was admitted to undergo a right 
knee anterior cruciate ligament reconstruction with partial 
medial meniscectomy and medial meniscus repair.  A history 
and physical examination prepared by Dr. Bauer prior to the 
surgery noted that the veteran had injured his knee in 
October 1993.  The veteran had a twisting injury and had gone 
to the emergency room.  At that time Dr. Bauer had noted an 
anterior cruciate ligament tear that was possibly old.  Dr. 
Bauer also noted that in 1993 the veteran had an acute Grade 
I medial collateral ligament sprain.  The examination did not 
find any vagus or varus laxity, posterior drawer, lateral or 
medial joint line tenderness, synovitis or effusion.  Dr. 
Bauer noted positive Lachman and negative McMurray.  X-rays 
of the right knee were read as within normal limits.  The 
impression given was chronic right knee anterior cruciate 
ligament tear with instability.  There was no reference to 
any injury from service.  The Operative Report of the right 
knee cruciate ligament reconstruction with partial medial 
meniscectomy and medial meniscus repair described the 
procedure and noted no complications.  

The veteran was admitted to Lockport Memorial Hospital in 
January 1997 with complaints of pain so severe he was unable 
to move.  The admission report noted that the veteran had 
been treated two weeks earlier at Newfane Hospital for the 
same symptoms.  The diagnosis was acute polyarthritis, 
probably due to rheumatoid arthritis. 

The veteran was treated at Lockport Memorial Hospital in 
April 1997 with complaints of arthritic pain.  His knees were 
noted as not swollen and the diagnosis given was acute flare 
rheumatoid arthritis, polyarthritis.  

The veteran filed a Substantive Appeal in January 1998.  In 
March 1998, the RO wrote the veteran asking for a release of 
records of treatment at Lockport Memorial Hospital starting 
in 1982.  In April 1998, the veteran submitted additional 
records from Dr. Bauer.  These records were identical to 
those submitted earlier.  The veteran also submitted records 
from Lockport Memorial Hospital, a portion of which was 
duplicative of earlier evidence.  Included in the new 
evidence were records of treatment in February 1985, at which 
time the veteran stated that his right knee had given out and 
he had fallen that morning.  The examiner noted a large 
tender effusion, painful to fully extend, inability to flex 
more than ninety degrees, no instability and no anterior 
drawer.  The impression given was sprain.  X-rays revealed a 
radiographically normal right knee.  There was no reference 
to service.  

The veteran was seen in July 1989 at Lockport Memorial 
Hospital.  No complaints, physical findings, impression or 
diagnosis was given.  The treatment record included a 
radiographic report, which read an X-ray of the veteran's 
knee as showing no evidence of any abnormality.  In August 
1991 the veteran was treated at Lockport Memorial Hospital 
with complaints of a right knee injury suffered during an 
altercation.  The examiner noted abrasions of both knees, 
right ankle and right foot.  The impression given was 
multiple lacerations.  

The veteran was seen in October 1993 at Lockport Memorial 
Hospital for complaints of a right knee injury suffered in a 
fight.  The examiner noted the right knee was swollen, tender 
and warm, with decreased range of motion.  The diagnosis 
given was a right cruciate ligament injury and traumatic 
arthritis.  

Analysis

The veteran contends the RO erred in failing to grant service 
connection for a right knee condition.  

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
threshold question before the Board, however, is whether the 
veteran has presented a well-grounded claim for service 
connection. The veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  While 
the claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1469 (Fed. Cir. 1997).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Epps 
at 1468; Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Alternatively, a claim for service connection may be 
established as well grounded by presentation of sufficient 
evidence, regardless of its date, showing that the veteran 
had a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  38 C.F.R. § 3.303(b) (1999).  If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-97 
(1997). 

Where the determinative issue involves medical causation or 
medical diagnosis, medical evidence to the effect that the 
claim is plausible or possible is required in order for a 
claim to be considered well grounded.  Epps at 1468; 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well-grounded, but the 
exception to that rule is where the evidentiary assertion is 
inherently incredible or when it is beyond the competence of 
the person making it.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions; 
therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

As discussed below, the veteran's claim for service 
connection for a right knee condition is not well grounded.  

Service medical records indicate the veteran was treated in 
October 1980 and March 1981 for complaints of right knee 
pain, thereby establishing the in-service injury element for 
a well-grounded claim.  In October 1995, Dr. Bauer recorded 
his impression of the veteran's condition as a right knee 
chronic ACL tear.  At the August 1997 VA examination, the 
examiner wrote that the veteran had an internal derangement 
or the right knee status post meniscectomy and ligamentous 
reconstruction right knee.  It is unclear whether that 
surgery resolved the veteran's chronic ACL tear.  However, 
the Board accepts this, for the sake of argument, as evidence 
of a current disability.  However, the record lacks competent 
medical evidence of a nexus, or link, between the in-service 
complaints of knee pain and any current disability.  The 
veteran was seen on several occasions for post-service 
injuries to his right knee, and at no time did a medical 
professional relate his current complaints to his period of 
military service.  While the Board does not doubt the 
sincerity of the veteran's belief in such a link or the 
validity of his claim, he is not qualified by either training 
or experience to give competent testimony regarding medical 
matters.  In the absence of competent evidence of a nexus, 
the veteran's claim is not well grounded.  

While Dr. Bauer identified the veteran's condition as 
chronic, the record contains no evidence that the same 
chronic condition existed while the veteran was in service.  
Dr. Bauer provided no medical evidence indicating that the 
veteran's current knee complaints were related to any event 
from service.  In the absence of such a showing, the veteran 
has not established his claim as well grounded under the 
chronicity provision of 38 C.F.R. § 3.303(b) (1999).  

We also note that the record does not contain evidence of 
continuous post-service symptoms.  Following the veteran's 
May 1981 discharge, the first record of a knee problem is the 
February 1985 treatment at Lockport Memorial Hospital 
subsequent to a fall.  The next three knee treatments took 
place in July 1989, August 1991 and October 1993, none of 
which notes continuous knee problems or links any such 
problems to the veteran's period of service.  Although lay 
testimony may be used to show service connection by 
continuity of symptomatology, as well as to show a nexus 
between the continuity of symptomatology and the present 
disability when "such a relationship is one as to which a 
lay person's observation is competent," Savage at 495-98, a 
lay person is not generally competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  Id.  The veteran's 
contentions have been considered.  However, as a lay person, 
he has no competence to establish the etiology of his 
disability.  The veteran's lay assertions in this regard are 
not sufficient to make his service connection claim well 
grounded.  Espiritu at 495; Grottveit at 93.  In the absence 
of competent medical evidence establishing this nexus 
element, the veteran has also not presented a well grounded 
claim under the continuity of symptomatology provision of 
38 C.F.R. § 3.303(b) (1999).  

In view of the absence of competent medical evidence linking 
a current knee disorder to service, the Board finds that an 
essential element of a plausible claim for service connection 
for a right knee condition is not present.

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claims for service connection. See Epps, 126 F.3d at 1469.  
We have also noted the assertions of the veteran's 
representative that the VA examination in August 1997 did not 
provide an opinion on the etiology of the veteran's knee 
disorder and could not be a basis to deny his claim.  
However, in the absence of  a well grounded claim the VA has 
no duty to assist in the development of the veteran's claim.  
The examiner in August 1997 did note the veteran's reported 
history of an injury in service, reviewed his private medical 
records and provided a current diagnosis with out indicating 
that it was due to service.  As discussed above, there is no 
competent medical evidence relating the veteran's current 
knee disorder to service.  As the Board is not aware of the 
existence of additional evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  However, the Board views the 
Statement of the Case and Supplemental Statements of the Case 
provided by the RO and its discussion as sufficient to inform 
the veteran of the evidence necessary to well ground his 
claim, and to explain why his current attempt fails.  
Robinette v. Brown, 8 Vet.App. 69, 77-79 (1995).  The Board 
also notes a reference to the veteran receiving treatment at 
Newfane Hospital in 1997 for the symptoms of rheumatoid 
arthritis; however, there is no indication that these current 
treatment records would be relevant to the veteran's claim 
for service connection for a knee disorder from service.  
Because they pertain to treatment for a current condition 
unrelated to this claim, those records are not necessary to 
this decision and not subject to the duty to notify.  



ORDER

Service connection for a right knee disorder is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

